  8:20-cr-00209-JMG-CRZ Doc # 59 Filed: 10/20/20 Page 1 of 2 - Page ID # 118




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                             8:20CR209

      vs.
                                                           ORDER
VERONICA      M.      SANDOVAL,
SERVANDO V. URIAS, ALEJANDRO G.
VALENCIA, and PRECILIANO H.
LOPEZ,

                  Defendants.


      Defendants Sandoval and Valencia have moved to continue the trial,
(Filing Nos. 57 and 58), because Defendant needs additional time to review
discovery, investigate this case, and prepare for trial. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendants’ motions to continue, (Filing No. 57 and 58), are granted.

      2)    Pretrial motions shall be filed on or before December 7, 2020

      2)    As to all defendants, the trial of this case is set to commence before
            the Honorable John M. Gerrard, Chief United States District Judge,
            in Courtroom 1, 100 Centennial Mall North, United States
            Courthouse, Lincoln, Nebraska, at 9:00 a.m. on January 4, 2021, or
            as soon thereafter as the case may be called, for a duration of four
            (4) trial days. Jury selection will be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to all defendants, the additional time arising as a result
            of the granting of the motion, the time between today’s date and
            December 7, 2020, shall be deemed excludable time in any
8:20-cr-00209-JMG-CRZ Doc # 59 Filed: 10/20/20 Page 2 of 2 - Page ID # 119




         computation of time under the requirements of the Speedy Trial Act,
         because although counsel have been duly diligent, additional time is
         needed to adequately prepare this case for trial and failing to grant
         additional time might result in a miscarriage of justice. 18 U.S.C. §
         3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   Dated this 19th day of October, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
